 1

 2

 3

 4

 5

 6                               IN THE UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 2:17-cv-01424-WBS-DMC

10                            Plaintiff,
                                                        ORDER OF DISMISSAL
11                             v.

12   KERNEN CONSTRUCTION and BUNDY
     & SONS, INC. dba BUNDY & SONS
13   LOGGING,

14                            Defendants.

15

16           Before the Court is the parties’ Stipulation of Dismissal (“Stipulation”) as to Counts I –
17 IV and VI of the United States’ First Amended Complaint (Dkt. No. 43) and the cross-claims

18 between Bundy & Sons, Inc. and Kernen Construction Co. (Dkt. Nos. 45 - 46). Having
19 considered the Stipulation, it is hereby:

20           ORDERED that Counts I – IV and VI of the United States’ First Amended Complaint
21 (Dkt. No. 43), and all cross-claims in this action between Bundy & Sons, Inc. and Kernen

22 Construction Co. (Dkt. Nos. 45 – 46), are dismissed with prejudice.

23 Dated: February 12, 2019

24

25

26
27

28
     [PROPOSED] ORDER OF DISMISSAL
29                                                  1

30
